IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

WILLIE C. FORD JR.,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-4237

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 6, 2016.

An appeal from an order of the Circuit Court for Suwannee County.
Paul S. Bryan, Judge.

Willie C. Ford Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Harris, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, RAY, and SWANSON, JJ., CONCUR.